Citation Nr: 0012467	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  92-14 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury of the left knee.  

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to service connection for residuals of an 
injury of the left shoulder.  

4.  Entitlement to a rating in excess of 10 percent for 
residuals of nasal trauma with scarring.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel  


INTRODUCTION

The appellant had active service from April 1967 to May 1979.  
The appellant was Absent Without Official Leave (AWOL) from 
December 1978 to March 1979.  He was charged under Article 86 
of the Uniform Code of Military Justice, and in April 1979 he 
requested to be voluntarily discharged for the good of the 
service.  The request was approved, and he was given a 
Discharge under Other than Honorable Conditions.  In a 
January 1980 Administrative Decision, the Department of 
Veterans Affairs (VA) Regional Office  (RO) in Louisville, 
Kentucky, determined that the period from April 1967 to April 
1977 should be regarded as honest, faithful and meritorious 
service for purposes of eligibility for VA benefits.  The RO 
determined the appellant's service from April 1977 to May 
1979 was under dishonorable conditions due to willful and 
persistent misconduct during that period.  In a letter dated 
in February 1980, the RO informed the appellant of that 
decision gave him notice of his appeal rights.  He did not 
appeal.  

In March 1997, the appellant submitted materials from the 
Department of the Army showing that in January 1997 the Army 
Board for Correction of Military Records recommended that his 
May 1979 discharge be upgraded to honorable and that he be 
issued and Honorable Discharge Certificate.  The 
recommendation was approved, and in a letter dated in 
February 1997 it was directed that all of the Department of 
the Army records of the appellant be corrected as 
recommended.  In view of this information, the question 
arises as to whether VA should also recognize the character 
of the veteran's discharge in May 1979 as honorable.  
Therefore, this matter is referred to the RO for appropriate 
action.  The Board of Veterans' Appeals (Board) will proceed 
to decide the issues currently on appeal since the 
disposition of the character of discharge issue would have no 
bearing on the disposition of the issues before the Board.

The issues now before the Board arose from decisions of VA 
ROs in St. Petersburg, Florida, and Louisville, Kentucky.  
The appellant filed his original claim for service connection 
for residuals of a nose injury and residuals of a left knee 
injury in December 1981.  In a rating decision dated in 
October 1988, the St. Petersburg RO denied service connection 
for residuals of a left knee injury and for residuals of a 
nose injury.  The appellant's notice of disagreement with the 
October 1988 decision was received at the RO in June 1989.  
In a rating decision dated in January 1990, the RO confirmed 
and continued its denial of service connection for residuals 
of a nose injury and residuals of a left knee injury and also 
denied service connection for residuals of a skull fracture 
and residuals of a left shoulder fracture.  The appellant 
disagreed with the RO determination.  

In a rating decision dated in August 1991, the St. Petersburg 
RO granted service connection for residuals of a nose injury 
and assigned a noncompensable rating effective from December 
1986.  In the same rating decision, the RO continued the 
denial of service connection for residuals of a left knee 
injury, residuals of a left shoulder fracture and residuals 
of a skull fracture.  The RO also denied service connection 
for post-traumatic stress disorder (PTSD).  The appellant 
disagreed with the noncompensable rating and also expressed 
disagreement with the denial of service connection for PTSD.  
In a rating decision dated in May 1992, the RO assigned a 10 
percent rating for moderately disfiguring postoperative 
residuals of nasal trauma with scarring effective from March 
1989.  The appellant continued his appeal arguing that the 
rating should be higher and should go back to 1981.  

The Board remanded the case to the RO in July 1994 and July 
1995.  In a rating decision dated in September 1997, the RO 
granted an effective date of December 1981 for the 10 percent 
rating for postoperative residuals of a fractured nose with 
scarring.  In a supplemental statement of the case dated in 
November 1999, the RO in Louisville, Kentucky, continued the 
10 percent rating for residuals of the nose injury and 
continued the denial of service connection for residuals of a 
left knee injury, service connection for residuals of a head 
injury and service connection for residuals of a left 
shoulder injury.  In a rating decision dated in November 
1999, the Louisville RO granted service connection for PTSD.  
The RO assigned a noncompensable rating effective from 
January 1991, a 10 percent rating effective from June 1996, a 
temporary 100 percent rating effective from September 1998 
and a 30 percent rating effective from November 1998.  A 
notice of disagreement with the effective date of service 
connection or with the assigned ratings has not, to date, 
been associated with the claims folders.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a left knee injury is not plausible.  

2.  The claim of entitlement to service connection for 
residuals of a head injury is not plausible.  

3.  Left shoulder arthralgia and arthritis are due to left 
shoulder injury in service.  

4.  Residuals of the appellant's in-service nasal trauma 
include decreased air exchange on one side of the nose, loss 
of part of one ala and scars with multiple blue veins 
resulting in color contrast; the disfigurement is moderate.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a left knee injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
residuals of a head injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  Arthritis and arthralgia of the left shoulder were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(d) (1999).  

4.  The criteria for a 30 percent rating for residuals of 
nasal trauma with scarring have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7800 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for arthritis if it becomes manifest to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may 
also be established for disease initially diagnosed after 
discharge from service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

As a preliminary matter, the Board must determine whether the 
appellant has presented evidence of well-grounded claims, 
that is, whether he has presented claims that are plausible 
and meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

If the appellant has not submitted evidence of a well-
grounded claim, the claim must fail, and VA has no duty to 
assist the appellant in the development of the claim, 
including providing a medical examination and opinion.  See 
Epps, supra; Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  

The appellant has stated at various times that his left knee 
was injured in service in 1968 and in May or June 1970.  He 
states that he was in the 3137th Armored, Company A when he 
was injured and that he received treatment at the U.S. Army 
Hospital in Berlin, Germany, in May or June 1970 and that he 
received treatment at the U.S. Army Hospital in Nuremberg, 
Germany, in 1975.  He has also reported that he received a 
head injury and left shoulder injury in an automobile 
accident while he was stationed at Fort Knox, Kentucky.  

Repeated efforts by VA to obtain the appellant's complete 
service medical records have been unsuccessful.  The record 
does include the appellant's entrance examination report 
dated in February 1967 and his separation examination report 
dated in March 1979.  In addition, the record includes 
clinical records showing the appellant was treated for nasal 
trauma in 1967.  Also, the record includes an accident report 
and hospital records showing the appellant was in an 
automobile accident in January 1973.  The admission slip from 
Ireland Army Hospital shows the admission diagnosis was auto 
accident with possible fractured skull.  An initial skull 
series reportedly revealed a probable linear fracture in the 
left parietal area, nondepressed.  There was a small, one-
half inch, laceration in the left parietal area, which was 
sutured in the emergency room.  The appellant complained of 
left shoulder pain.  An X-ray report shows that the 
radiologist reported that X-rays of the left shoulder showed 
questionable minute avulsion anterior tip of acromion versus 
abnormality involving the epiphysis.  The radiologist stated 
that a skull series was within normal limits and that X-rays 
of the right lower leg were within normal limits.  Vital 
signs remained stable, and the appellant was discharged after 
four days of hospitalization.  At that time, the only 
complaint was tenderness of the left shoulder.  The final 
diagnoses were observation for head injury and multiple 
contusions.  Available chronological medical records do not 
mention complaint, finding or treatment concerning the left 
knee.  The report of the separation examination in March 1979 
shows that the appellant's upper extremities, lower 
extremitas, scalp and head were found to be normal.  

The appellant has reported that after service, in 1982 or 
1983, he underwent surgery on his left knee at the VA medical 
center in Lexington, Kentucky.  The RO has tried to obtain 
those VA treatment records, but to no avail.  The VA medical 
center has reported that it has either provided all records 
it has for the appellant or that they have been transferred 
to the VA medical center in Louisville, Kentucky.  The VA 
medical center in Louisville has reported that it has 
provided all records it has for the appellant.  

The record includes no post-service medical records dated 
earlier than 1986.  A VA hospital summary shows 
hospitalization from November to December 1986 for alcohol 
rehabilitation.  The record also includes a VA hospital 
discharge summary for hospitalization from May 1989 to July 
1989, during which time the appellant received treatment for 
alcohol withdrawal.  At that time the appellant complained of 
recurrent headaches.  Consultations were made with the 
neurology service, and a computed tomography (CT) scan of the 
head and electroencephalogram were interpreted as normal.  
The diagnosis was migraine headaches.  

While hospitalized by VA in early February 1990 for treatment 
of alcohol dependence, the appellant gave a history of head 
injuries including skull fractures resulting from both an 
automobile accident and an assault.  On physical examination, 
the physician noted a depressed area of the right 
frontotemporal area, which the appellant stated was old and 
the result of a skull fracture.  On examination of the 
extremities, there was no clubbing, cyanosis or edema, and 
there was full range of motion.  

The appellant was re-hospitalized in mid-February 1990 to 
March 1990 with complaints of acute alcohol intoxication.  
The appellant gave a history of an old skull fracture and 
physical examination was positive for a skull defect.  On the 
hospital summary it was noted that the appellant's complaints 
included long-term left shoulder pain.  An X-ray of the left 
shoulder reportedly showed humeral head deformity and 
degenerative changes of the glenoid consistent with chronic 
shoulder dislocation.  The Axis III diagnoses included 
degenerative changes of the left shoulder consistent with 
chronic shoulder dislocation.  

Chronological records of medical care from the State of 
Florida Department of Corrections show that in June 1991 the 
appellant was seen after a fall from his bunk.  He stated 
that he had severe pain in his left shoulder and was unable 
to move it immediately before he fell.  He complained of his 
shoulder being out of place and said it had been out of place 
two other times.  He said that he was disoriented after he 
fell and could not remember what happened.  He gave a history 
of seizures, but no medication.  On examination, no apparent 
injuries were noted.  The assessment by a nurse was fall 
related to pain of the left shoulder.  A physician's 
assistant also examined the appellant later the same day, and 
at that time the appellant complained of a mild frontal 
headache, but no shoulder pain.  There was full range of left 
shoulder motion.  An X-ray report shows that a skull series 
at that time was normal.  

Department of Correction records show that in September 1991 
the appellant complained of occasional dislocation of the 
left shoulder and complained of acromioclavicular pain now 
and then.  The assessment after examination was 
acromioclavicular joint dislocation.  On a September 1991 
X-ray report it was noted that the appellant was a veteran 
and gave a history of having injured his left 
acromioclavicular joint when he fell from a tank.  X-rays of 
the left shoulder revealed no evidence of fractures or 
dislocations.  There were moderately severe degenerative 
changes in the left shoulder with osteophyte formation on the 
glenoid fossa and on the head of the humerus.  In December 
1991, the appellant complained of left shoulder pain after 
heavy lifting.  There was tenderness in the right anterior 
aspect of the acromioclavicular joint.  The assessment was 
moderately severe osteoarthritis of the left shoulder.  Later 
records show continuing complaints of left shoulder pain.  At 
a physical examination in June 1995 the diagnosis was left 
shoulder arthralgia, and a September 1995 entry on a problem 
list under the heading of active problems and diagnoses was 
injured left shoulder in military.  

At a VA general medical examination in December 1995, the 
appellant complained of problems with his left knee and said 
that in service in Vietnam he fell off a turret on a tank and 
bruised his left knee.  He reported that he was seen by a 
medic in the field and was also seen by a physician at a 
troop medical clinic.  On examination, the left knee was 
tender.  The physician also noted that the appellant gave a 
history of hurting his left shoulder in a 1972 in a motor 
vehicle accident while he was on active duty at Fort Knox, 
Kentucky.  The appellant said he currently had an impingement 
syndrome as well as a tear on the rotator cuff.  There was 
shoulder tenderness on examination.  The physician who 
conducted the general medical examination stated there would 
be a detailed analysis of the left knee and left shoulder at 
the orthopedic examination.  VA X-rays in December 1995 
showed moderate degenerative changes of the left knee.  There 
were moderate degenerative changes in the glenohumeral and 
acromioclavicular joints.  The radiologist's impression was 
degenerative changes, moderately severe, left shoulder, with 
a question of a Hill-Sachs deformity.  

A note in the claims file indicates that a VA orthopedic 
examination scheduled for February 1996 was canceled because 
the appellant was out of town.  

A VA hospital discharge summary shows that the appellant was 
hospitalized for treatment of chronic alcoholism in June 
1997.  History at that time included a leg injury and knee 
operation related to injury.  VA hospital summaries also show 
hospitalization from September 1998 to October 1998 for 
alcohol dependency and PTSD.  It was noted that the appellant 
was focused to some extent on his degenerative joint disease 
in his left shoulder and knees, referring to a disability 
claim.  X-ray reports dated in September 1998 show that the 
clinical history was painful shoulder since motor vehicle 
accident in 1971, with dislocation an occasional problem. The 
impression was marked degenerative changes of the 
glenohumeral joint and mild degenerative changes of the 
acromioclavicular joint.  In the September 1998 X-ray report 
for the left knee, the clinical history was that the knee was 
becoming increasingly painful and had given out that day.  
The radiologist noted a small spur on the medial condyle of 
the tibia and femur and said the study was otherwise 
unremarkable.  Hospital progress notes dated in October 1998 
show that the appellant reported chronic shoulder pain.  He 
gave a history of falling off a tank in Germany, which 
dislocated his shoulder.  He said he was told he needed 
surgery on the shoulder, which he refused in 1985.  He also 
reported pain in his knees and gave a history of surgery on 
his left knee.  Axis III diagnoses in the progress notes and 
hospital summary included chronic shoulder pain secondary to 
injury and arthritis, knees.  

At a VA general medical examination in February 1999, the 
appellant gave a history of three dislocations of the left 
shoulder and reported the first time was in service in 1971.  
He also gave a history surgery on his right knee in service 
due to the knee getting out of place.  He said he had surgery 
on that knee at the VA medical center in Lexington, Kentucky, 
in 1982.  He also reported that since his auto accident in 
service his left knee was sometimes difficult to bend.  He 
said he had not had surgery on the left knee.  On 
examination, there was limited range of motion of the left 
shoulder with pain at end points.  Range of motion of the 
knees was normal, and stability tests were normal.  The 
physician could not elicit a deep tendon reflex in the left 
patella.  Diagnoses included history of chronic dislocation 
of the left shoulder with degenerative changes.  

As noted earlier, the available service medical records do 
not document a left knee injury in service.  However, even 
assuming that a left knee injury occurred, the veteran's left 
knee was found to be normal on examination for discharge in 
1979, and there is no post-service medical evidence 
suggesting the presence of left knee disability until years 
after the veteran's discharge in 1979 or suggesting that any 
current left knee disability is etiologically related to 
service, to include the claimed left knee injury.  Therefore 
the Board must conclude that the claim for service connection 
for residual of a left knee injury is not well grounded.  

The service medical records do show there was an in-service 
injury involving the left side of the head.  However, no 
residual thereof was found on the discharge examination in 
1979 and here is no post-service medical evidence identifying 
disability that is etiologically related to the head injury 
in service.  Although a depressed area of the right 
frototemporal area was noted during a VA hospitalization in 
February 1990 and the examiner noted that the appellant 
attributed it to an old skull fracture, the Board notes that 
evidence which is simply information recorded by an examiner, 
unenhanced by any additional comment by the examiner, does 
not constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  The only evidence linking any post-
service disability to the head injury in service is the 
theory advanced by the appellant that migraine headaches 
diagnosed in 1989 are residual of the in-service head injury.  
However, the appellant, as a lay person, is not competent to 
provide evidence requiring medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Under the 
circumstances, the Board must conclude that the claim for 
service connection for residuals of a head injury is not well 
grounded.  

With respect to residuals of left shoulder injury, the 
service medical records show the left shoulder injury in the 
automobile accident in January 1973, and X-rays at that time 
showed possible injury of the acromion.  At hospital 
discharge the appellant continued to complain of left 
shoulder tenderness and was scheduled to later return to an 
outpatient clinic.  However, as noted earlier the appellant's 
service medical records are incomplete, and there is no 
record of follow-up.  In that regard, the Board notes that 
the appellant has also reported hurting his left shoulder in 
a fall from a tank, but there are no records documenting that 
incident.  Review of the post-service medical records shows 
that the appellant has consistently reported a history of 
left shoulder injury in service, and that Florida State 
Department of Corrections medical personnel and VA examiners 
during hospitalization in 1998 related the veteran's current 
left shoulder disability to injury in service.  The claim for 
service connection for residuals of a left shoulder injury is 
therefore well grounded.  

In addressing the merits of the claim for service connection 
for residuals of a left shoulder injury, the Board views the 
appellant's statements regarding the in-service injuries and 
post-service difficulties with his left shoulder as credible.  
There is no evidence of trauma or injury of the left shoulder 
subsequent to service, and in view of the diagnoses relating 
current disability to injury in service, the Board finds that 
the appellant's arthralgia and arthritis of the left shoulder 
are residuals of left shoulder injury in service.  

Rating for residuals of nasal trauma

The appellant is seeking a rating in excess of 10 percent for 
residuals a nasal trauma with scarring.  The Board finds the 
claim to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Additionally, the facts relevant to this claim 
have been adequately developed, and the statutory obligation 
of VA to assist in the development of the claim has been 
satisfied.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the residuals of nasal trauma with scarring.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability, except as noted 
below.  

Briefly, service medical records show that in Vietnam in 
November 1967 the appellant was cutting a tree, and it fell 
on him.  He sustained a laceration of the nose.  He was 
hospitalized, and examiners describe laceration of skin and 
laceration of lower nasal cartilage.  Sutures were removed 
after six days.  Later records show that in November 1972 the 
appellant was admitted to Ireland Army Hospital with a 
diagnosis of traumatic nasal deformity.  Various records 
described severe nasal deformity.  The appellant underwent 
nasal reconstruction at that time.  During the rhinoplasty, 
deviated portions of bony and cartilaginous septum were 
removed.  Medial and lateral osteotomies were carried out, 
and infracture of the bones was accomplished.  At the 
separation examination in 1979, the physician noted multiple 
scars on the appellant's nose.  

As was noted earlier, the appellant was hospitalized by VA in 
1986 for alcohol rehabilitation.  At that time it was noted 
that he had a deviated nose and septum to the left with some 
reduction in airflow.  Also during VA hospitalization in 
February 1990, it was noted that the appellant had a history 
of long-term nasal stuffiness secondary to previous surgery.  
Physical examination showed scarring on the nose and face and 
nasal stuffiness.  An addendum to the hospital summary shows 
that the appellant was transferred to the ear, nose and 
throat (ENT) service.  It was noted that the appellant had 
been seen in the ENT clinic and was found to have obstructed 
nostrils secondary to hypertrophic turbinates, nasal 
deformity secondary to old nasal fracture.  While on the ENT 
service, the appellant underwent cautery of his turbinates, 
which was to increase his nasal airway.  

In May 1992, the appellant submitted photographs of himself, 
including photos taken in Vietnam before and after his nose 
injury, along with photos taken in 1989 and 1992.  The 1989 
and 1992 photos show widening of the nose compared to the 
pre-injury photos, and they also show scars, absence and 
deformity of a portion of the left ala and some reddish-blue 
veins over the nose that contrast with the remainder of the 
skin color.  

At the VA general medical examination in December 1995, the 
physician noted that the veteran complained of a cosmetic 
problem with his nose, but said he had been told by a private 
physician that no additional surgeries could improve his 
nose.  On examination of the nose, the physician noted a 
slight deviation to the right.  Passages were open, and 
turbinates were clear from discharge.  The physician noted 
scarring on the nares, especially where the sutures were 
performed in Vietnam.   

VA hospital summaries for hospitalizations in 1997 for 
treatment for alcohol dependence show that examiners noted 
nasal septum deformity.  Progress notes and the hospital 
summary for the appellant's VA hospitalization from September 
1998 to October 1998 include difficulty breathing secondary 
to face injury as an Axis III diagnosis.  

At the VA general medical examination in February 1999, the 
physician noted scarring of the nose, a missing small C-type 
section on the left nostril laterally, approximately 1/2 cm. in 
height by 1 cm. in width.  There were also multiple thin 
veins, blue in color, over the nose.  The nose was irregular 
and deviated slightly to the left.  The physician stated 
there was decreased air exchange on the left side of the 
nose, and the right side was within normal limits.  On chest 
examination, there were bronchial-type lung sounds on the 
left compared to the right, which was normal.  The physician 
stated he was not sure whether this was related to the nose 
or lungs and was ordering a chest X-ray to rule out any lung 
disease that might be causing the change in air sounds of the 
left versus the right lung.  The physician reported that the 
X-rays showed calcified granuloma in the right lower lobe, 
and there was no active disease.  The diagnosis was history 
of a laceration of the nose in the military.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  When 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The evaluation of the same disability under 
various diagnoses and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1999).  

During the course of the appellant's appeal, VA revised the 
Rating Schedule pertaining to the respiratory system.  The 
revisions became effective in October 1996, and prior to that 
time a noncompensable rating was warranted for traumatic 
deflection of the nasal septum with only slight symptoms.  A 
10 percent rating required that the deflection produce marked 
interference with breathing space.  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1995).  A 10 percent rating was 
warranted for loss of part of one ala, scarring, or other 
obvious disfigurement of the nose.  A 30 percent rating 
required exposure of both nares due to loss of part of the 
nose or scars.  38 C.F.R. § 4.97 (Diagnostic Code 6504 
(1995).  

Revisions to the Rating Schedule provide a 10 percent rating 
for traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502 (1999).  The rating criteria under Diagnostic Code 6504 
were not changed, with the exception of the addition of a 
note stating that an alternative is to rate the disability 
under Diagnostic Code 7800 for disfiguring scars of the head, 
face or neck.  

The rating criteria for scars have remained the same 
throughout the appeal period.  Under Diagnostic Code 7800, a 
10 percent rating is warranted for a moderately disfiguring 
scar of the head, face or neck.  A 30 percent rating requires 
that such a scar be severely disfiguring and this evaluation 
is noted to be especially appropriate if the scar produces a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  The 10 percent rating may be increased to 30 
percent, or the 30 percent evaluation increased to 50 
percent, if there is marked discoloration, color contrast, or 
the like in addition to tissue loss and cicatrization.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  

The Board finds that the appellant's residuals of nasal 
trauma are manifested by decreased air exchange on one side 
of the nose, loss of part of one ala and scars with multiple 
blue veins resulting in color contrast.  The evidence does 
not show, nor does the appellant contend, that there is 
either complete obstruction on one side or 50 percent 
obstruction on both sides; further, the evidence does not 
indicate marked interference with breathing space.  There is, 
therefore, no basis for more than a noncompensable rating for 
the nasal trauma residuals under Diagnostic Code 6502, 
considering either the old or revised rating criteria.  The 
Board also notes that under either the old or new rating 
criteria, no more than a 10 percent rating is warranted under 
Diagnostic Code 6504 because the next higher rating, which is 
30 percent, requires exposure of both nares.  

The appellant's residuals of nasal trauma are more 
appropriately rated under Diagnostic Code 7800.  In the 
Board's judgment the extent of the loss of one ala and the 
scarring on the appellant's nose are moderately disfiguring 
warranting a 10 percent rating under Diagnostic Code 7800.  
The deformity and scars do not, however, produce severe 
disfigurement, for example there is no exposure of the nares, 
and the deformity does not involve the eyelids, lips or 
auricles, which would warrant a 30 percent rating.  However, 
the record does show, both in photographs and in examination 
reports, the presence of blue veins producing marked 
discoloration of part of the appellant's nose.  When this 
considered in conjunction with the loss of part of one ala 
and the scars on the nose, it warrants an increase of the 10 
percent rating to 30 percent under Diagnostic Code 7800. 


ORDER

Service connection for residuals of an injury of the left 
knee is denied.  

Service connection for residuals of a head injury is denied.  

Service connection for arthralgia and arthritis of the left 
shoulder is granted.  




A 30 percent rating is granted for residuals of nasal trauma 
with scarring, subject the provisions governing the payment 
of monetary benefits. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

